DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 10-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayerle et al. US 6,845,724 B2 in view of Sauder US 5,938,071.
With respect to claim 1, Mayerle et al. US 6,845,724 B2 disclose a method of planting multiple seed varieties (see the disclosure in column 5, lines 35 and 36) at each row unit 25 (Figure 8) of a planter (Figure 8) having a plurality of row units 25 (Figure 8), the method comprising:
delivering, with one of a plurality of seed meters 26 (Figure 8; see the disclosure in column 5, lines 34 and 35) at a row unit 25 (Figure 8), one of a plurality of seed varieties (see the 
As to claim 2, the common seed delivery device (Figure 8) moves seed from one of the plurality of seed meters 26 (Figure 8; see the disclosure in column 5, lines 34 and 35) to the field.
Regarding claim 3, the location (unnumbered; by a “GPS field locator” disclosed in column 5, line 38) in the field is determined using a global positioning system (unnumbered; by a “GPS field locator” disclosed in column 5, line 38).
With respect to claim 5, selecting one of the plurality of seed varieties (see the disclosure in column 5, lines 35 and 36) to be planted is capable of being based upon the location (unnumbered; by a “GPS field locator” disclosed in column 5, line 38) in the field.
As to claim 6, switching to a different one of the plurality of seed varieties (see the disclosure in column 5, lines 35 and 36) occurs as the planter (Figure 8) moves through the field.
Regarding claim 9, delivery seed is from a plurality of bulk storage hoppers 12a,12b (Figure 11) to the plurality of seed meters 26 (Figure 8; see the disclosure in column 5, lines 34 and 35), with each bulk storage hopper 12a,12b (Figure 11) corresponding with a different variety of seed to be delivered to a different seed meter 26 (Figure 8; see the disclosure in column 5, lines 34 and 35) of a row unit 25 (Figure 8).

Sauder US 5,938,071 discloses a seed delivery device 21,29,31,154 being a common seed delivery device 21,29,31,154 (as required in claim 1) and (2) the common seed delivery device 21,29,31,154 comprising an endless member 21 to move seed from one of the plurality of seed meters 49,61 (Figure 8) to the field (as required in claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Sauder US 5,938,071 in the planter of Mayerle et al. US 6,845,724 B2 for greater versatility in use and operation.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 17, 2022 have been fully considered but they are not persuasive since, contrary to applicant’s arguments, Mayerle et al. US 6,845,724 B2 already disclose delivery or seed to a furrow in the field (the furrow necessarily being created by row unit disc members, unnumbered; best shown in Figure 11, but also shown in Figures 5 and 7-9; .
Contrary to applicant’s arguments, Sauder US 5,938,071 is not relied on for this teaching since this is already disclosed in Mayerle et al. US 6,845,724 B2.  Sauder US 5,938,071 is relied on for disclosing a seed delivery device 21,29,31,154 being a common seed delivery device 21,29,31,154.
Therefore, applicant’s argument that Sauder US 5,938,071 is directed to a test stand for calibrating seed meters is not pertinent since, again, Sauder US 5,938,071 is relied on for disclosing a seed delivery device 21,29,31,154 being a common seed delivery device 21,29,31,154.
Again, Mayerle et al. US 6,845,724 B2 already disclose delivery or seed to a furrow in the field (the furrow necessarily being created by row unit disc members, unnumbered; best shown in Figure 11, but also shown in Figures 5 and 7-9; also reference “to plant seeds into the ground for each said row being planted” in the middle of claim 7 of Mayerle et al. US 6,845,724 B2 necessarily referring to furrows; also row spacing disclosed in column 7, lines 52-55 of Mayerle et al. US 6,845,724 B2 necessarily referring to furrows).    

Reasoning for no Double Patenting Rejection being Present
	No double patenting rejections have been made between the claims of the instant application 16/707,276 and the claims of parent applications 15/700,815; 14/884,435; 14/836,464; 14/934,647 and 12/688,935 or the claims of related applications 15/203,568 and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



January 19, 2022